TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00747-CR


                             Donald Kenneth Mitchell, Appellant

                                                v.

                                 The State of Texas, Appellee




                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
          NO. 77434, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Donald Kenneth Mitchell was indicted and pled guilty to the second-

degree felony of sexual assault of a child, involving oral sex with fifteen-year-old M.R., and the

district court sentenced Mitchell to fourteen years’ imprisonment.        See Tex. Penal Code

§ 22.011. Mitchell appealed his conviction.

               Mitchell’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See Penson v. Ohio,

488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553, 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
Mitchell’s counsel states that he has provided Mitchell with copies of the motion to withdraw

and brief, advised him of his right to examine the appellate record and to file a pro se brief, and

provided him with a form motion for pro se access to the appellate record along with this Court’s

mailing address. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also

Anders, 386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). One

month after this case was submitted, we granted Mitchell an additional sixty-day extension of

time to file a pro se brief, due April 3, 2020. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: April 21, 2020

Do Not Publish




                                                  2